Citation Nr: 1725453	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  09-11 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and J.S.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing is of record.

The Board remanded the issue in February 2014 and January 2017 for further procedural and evidentiary development.  The requested development has been accomplished.  The RO continued the denial of the claim (as reflected in the June 2017 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA's duty to notify was satisfied by March 2012 and March 2017 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.

Specifically, the appeal was last remanded in January 2017 in order to provide the Veteran with VCAA notice for a TDIU, to request additional employment information to include information pertaining to a worker's compensation claim, and to provide the Veteran with a new VA examination.

In accordance with this remand, additional records were requested from the Veteran in March 2017.  Additionally, the Veteran was scheduled for a VA examination in April 2017.  In a June 2017 correspondence, the Veteran stated that he had no additional evidence to submit in support of his claim.  The Board's remand mandates have been met.  See Stegall v. West, 11 Vet. App. 268 (1998).

Despite requests for additional information, the Veteran failed to provide any additional information in support of his claim.  Further, the Veteran's claims file demonstrates that the Veteran failed to report for his scheduled April 2017 VA examination.  This is unfortunate as information gleaned from this evidence may have supported the Veteran's contentions.

However, the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here, prior to remand, the Veteran was invited to produce information in support of his claim, and again asked for additional treatment records.  Additionally, in the Board's remand, the Veteran was reminded of his own responsibility to support his contentions.  In connection with a claim for an increased initial rating, VA must decide the appeal on the existing record, without additional development. 38 C.F.R. § 3.655 (b).  No further assistance is available to the Veteran, as VA's efforts to garner additional evidence have been stymied.  As such, the Board has met its duty to assist and notify the Veteran and will proceed with adjudication of the claim.

II.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c) (Dec. 03, 2015 ).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). 

It is VA policy, however, to grant TDIU in all cases where a Veteran is unable to work due to service-connected disability.  Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  38 C.F.R. § 4.16 (b). 

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16 (a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16 (b).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation. Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran is service connected for a penile scar and PTSD, rated as noncompensable and 70 percent disabling, respectively.

Reviewing the claims file, the preponderance of the evidence is against a finding that the Veteran is unable to secure and follow a substantially gainful occupation.  

The claims file includes an October 2006 treatment note in which the Veteran stated that he was a night auditor for a hotel which he found stressful at times, he stated that he had worked the night shift for about two and half years and enjoyed the solitude at night and being his own boss.  

In an August 2007 examination, the Veteran explained that he was receiving workmen's compensation.  The Veteran stated that he was injured in March 2007 after he was attacked by a couple of masked men who came to steal from the hotel.  It was noted that he sustained a right shoulder injury during the attack.  He was advised to have surgery on his right shoulder.  The Veteran stated that he had worked about sixteen years in hotels and got along with his supervisors and co-workers, he reported no problems at work.  The examiner noted that the Veteran had mild or transient symptoms which caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  

A September 2007 treatment note states that Veteran was last employed in March as a night auditor and clerk at a hotel.  The Veteran stated that he did not believe he was able to work and did not wish to work.  In a February 2012 VA medical center treatment note, the Veteran explained that he had worked as a hotel manager but had retired. 

The Veteran testified before the Board pursuant to his PTSD claim in May 2012 at a Travel Board hearing.  At that time, the Veteran stated that he last worked in 2006 and that he was no longer working due to his PTSD.  

In his August 2012 application for a TDIU, the Veteran explained that he felt his PTSD made him unable to work due to his increased anxiety attacks.

The Veteran was afforded a VA examination in September 2012 in association with his PTSD.  The examiner stated that the Veteran's PTSD was less likely than not to render him unable to sustain gainful employment.  The examiner stated that although there was reduced reliability and productivity due to his symptoms, the Veteran reported no history of negative work evaluations or performance reviews and his symptoms did not appear to prevent his work performance per his own account.  It was noted that the Veteran generally functioned satisfactorily with regard to routine behavior and personal hygiene.  

In a July 2013 VA examination, the Veteran's VA examiner found that the Veteran's male reproductive system conditions did not impact his ability to work.  

In March 2016, the claims file was provided to one of the examiners of the Veteran's September 2012 VA examination for additional findings.  However, as noted in the January 2017 remand, the Board finds the March 2016 to be inadequate as it largely quoted the findings of previous VA examination reports, as such, the examiner's findings are not considered in the analysis below.  As stated above, additional information pursuant to the Veteran's claim may have been available had the Veteran reported to his scheduled April 2017 VA examination.  The failure of the Veteran to appear for an updated VA examination, or to submit additional evidence and information regarding his claim for TDIU, frustrates appellate review. The Board must, under 38 C.F.R. § 3.655 (b), adjudicate the claim in light of the evidence of record.

Although the evidence of record demonstrates that the Veteran's PTSD impacts his ability to work, it did not reveal that the Veteran is unemployable.  Instead, the record indicates that the Veteran left work due to his right shoulder disability.  The Veteran's records additionally demonstrate that the Veteran's penile scar does not affect his ability to maintain substantial employment.  The VA medical records reflect that the Veteran may have employability issues related to non-service connected disabilities, however, the Veteran's current service connected disabilities do not prevent him from gainful employment.

As the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities render the Veteran unemployable the Board finds it unnecessary to refer this claim to the Director for extraschedular consideration.

The Board acknowledges that the Veteran has problems with his service-connected PTSD, but these factors are reflected in the current rating.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  While his service-connected disability may cause some economic inadaptability, this also is taken into account in the assigned evaluation. In this case, there is no showing of total individual unemployability based solely on his service-connected disability.  Thus, as the preponderance of the evidence is against a finding that the Veteran is unemployable, entitlement to a TDIU is denied.








ORDER

Entitlement to a TDIU is denied.




____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


